Evans, P. J.
1. In an action of trover for the conversion of personal property, the plaintiff elected a money verdict. The court charged that, if the plaintiff was entitled to recover, the jury should return a verdict for the highest proved value of the property from the time of its conversion up to the day of the trial. This was an instruction that the jury, from a consideration of all the evidence, should return a verdict for the highest value which they thought the property was worth, and not for the highest estimate given by any witness. In the absence of the court’s charge from the record, we can not say that this instruction was misunderstood by the jury, when considered with other cognate portions of the charge.
2. The evidence supports the verdict.

Judgment affirmed.


All the Justices concur.